DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a continuation of U.S. Patent Application No. 16/193,632, filed November 16, 2018, now U.S. Patent No. 10,848,285, which is based on and claims priority under 35 U.S.C. §119 to Korean Patent Application 
No. 10-2017-0154302, filed on November 17, 2017, in the Korean Intellectual Property Office. 

Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated November 23, 2020. Claim 1 is pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on November 23, 2020 and July 6, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,848,285. 
Regarding claim 1, it recites, “A user equipment (UE) in a wireless communication system, the UE comprising: 
at least one transceiver; and 
at least one processor operably coupled to the at least one transceiver, and configured to: 
control the at least one transceiver to receive, from a base station, a sounding reference signal (SRS) configuration via a radio resource control (RRC) signaling, the SRS configuration including: 

information for indicating a number of at least one symbol of the SRS transmission within the slot, wherein the number of the at least one symbol is 1, 2, or 4, and 
information for indicating a repetition number, wherein the repetition number is smaller than or equal to the number of the at least one symbol; and 
control the at least one transceiver to transmit, to the base station, at least one SRS based on the SRS configuration and a numerology configuration indicating a subcarrier spacing.”
Claims 1 and 3 of U.S. Patent No. 10,848,285 recite, “1. A user equipment (UE) in a wireless communication system, the UE comprising: 
at least one transceiver; and 
at least one processor operably coupled to the at least one transceiver, and configured to: 
control the at least one transceiver to receive, from a base station, a sounding reference signal (SRS) configuration including: 
information for indicating a number of at least one symbol of an SRS transmission within a slot, wherein the number of the at least one symbol is 1, 2, or 4, 
information for indicating a repetition number, wherein the repetition number is smaller than or equal to the number of the at least one symbol, and 
information on a slot periodicity and a slot offset for the slot periodicity, and 

3. The UE of claim 1, wherein the SRS configuration includes information for indicating a start symbol position for the SRS transmission, and wherein the start symbol position indicates one of last six symbols of the slot.”
Based on the information presented above, claim 1 of the instant application claims similar limitations that is a part of claims 1 and 3 of U.S. Patent No. 10,848,285, though different wordings used, e.g., both claim an apparatus (i.e., UE), using “information for indicating a start symbol position for an SRS transmission within last six symbols of a slot, wherein the start symbol position is one of the last six symbols of the slot” as indicated in italics above, instead of “wherein the SRS configuration includes information for indicating a start symbol position for the SRS transmission, and wherein the start symbol position indicates one of last six symbols of the slot” as in claim 3 of U.S. Patent No. 10,848,285; using “control the at least one transceiver to receive, from a base station, a sounding reference signal (SRS) configuration via a radio resource control (RRC) signaling” instead of “control the at least one transceiver to receive, from a base station, a sounding reference signal (SRS) configuration” as indicated italics in claim 1 of U.S. Patent No. 10,848,285 (Examiner’s Note: claim 1 of the patent does not specifically mention the term “via a radio resource control signaling,” but based on the teaching of “control the at least one transceiver to receive, from a base station, a sounding reference signal (SRS) configuration,” it would be obvious to one skilled in the art regards to the limitation of “control the at least one transceiver to receive, from a base station, a sounding reference signal (SRS) configuration via a radio resource control (RRC) signaling”). 
Claim 1 is merely a broader version of the claims 1 and 3 of U.S. Patent No. 10,848,285 by eliminating the term “information on a slot periodicity and a slot offset for the slot periodicity” as indicated in italics in claim 1 of U.S. Patent No. 10,848,285. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 

Allowable Subject Matter
8.	Claim 1 is rejected on the nonstatutory obviousness-type double patenting as presented above, but would be allowable if the nonstatutory obviousness-type double patenting issues got resolved.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Xiong et al. (US 2016/0226639) and Yi (US 2020/0067676) are generally directed to various aspects of the UE to receive a resource allocation for a PUCCH in a PUCCH region separate from a legacy PUCCH region and reserved for non-legacy UEs, wherein the UE transmits a frequency hopping PUCCH in the PUCCH region and uses shortened PUCCH format to accommodate an extended retuning time by puncturing a first and last symbol of at least one slot, and if retuning, the UE will drop a sounding reference signal transmission in the next subframe; and the UE that receives a configuration for the rate matching either UE-specifically or cell-specifically, and, if the configuration is received UE-specifically, the rate matching is performed only on unicast data, 
However, in consideration of the claim limitations filed on November 23, 2020, the information disclosure statement submitted on November 23, 2020 and July 6, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claim including:
“6receive, from a base station, a sounding reference signal (SRS) configuration via a radio resource control (RRC) signaling, the SRS configuration including: information for indicating a start symbol position for an SRS transmission within last six symbols of a slot, wherein the start symbol position is one of the last six symbols of the slot,” and “transmit, to the base station, at least one SRS based on the SRS configuration and a numerology configuration indicating a subcarrier spacing,” as specified in claim 1.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Xiong et al. (US 2016/0226639) is generally directed to various aspects of the UE to receive a resource allocation for a PUCCH in a PUCCH region separate from a legacy PUCCH region and reserved for non-legacy UEs, wherein the UE transmits a frequency hopping PUCCH in the PUCCH region and uses shortened PUCCH format to accommodate an 
Yi (US 2020/0067676) is directed to various aspects of the UE that receives a configuration for the rate matching either UE-specifically or cell-specifically, and, if the configuration is received UE-specifically, the rate matching is performed only on unicast data, and, if the configuration is received cell-specifically, the rate matching is performed on broadcast data and the unicast data. 
Quan et al. (US 2013/0195036) is cited to show a application function for estimating a quality of each channel based on one message received from the first device over each channel, selecting for wireless communication a first channel of the plurality of channels based on the estimated quality of each channel, and preparing a selection message indicating selection of the first channel for wireless communication;
Laroia et al. (US 8,503,938) is generally directed to various aspects of the wireless terminal that receives and measures broadcast reference signals, e.g., beacon and/or pilot signals, transmitted from a plurality of base station attachment points;
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473